Dissenting Opinion by Judge
Wilkinson, Jr.:
I must respectfully dissent. In my opinion the record amply supports the Department’s conclusion that these schools were not operated primarily for religious purposes. On the contrary, a reading of the record convinces me, and therefore, of course, would support the Department’s finding, that the primary purpose of the schools was to give the pupils a solid general education. It is the associations’ belief, and they may well be correct, that they can do this and at the same time, and in all the courses, weave in the thread of each one’s religious beliefs. For example, one witness testified that English could be taught using examples from the scriptures. Quite true — but the primary purpose of the course was not thereby changed to teaching the scriptures. The primary purpose continued to be to teach English.